 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Standard Oil Company (Ohio) and Oil, Chemi-cal and Atomic Wokers International Union andIts Locals 7-346, 7-395, and 7-624. Cases 8-CA-11723, 8-CA-11731, and 8-CA-11734January 12, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn April 11, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed; provided, however, that:The Board shall retain jurisdiction of this pro-ceeding for the purpose of entertaining an appro-priate and timely motion for further considerationupon a proper showing that either (a) the disputehas not, with reasonable promptness after the issu-ance of this Decision, been either resolved by ami-cable settlement in the grievance procedure or sub-mitted promptly to arbitration; or (b) the grievanceor arbitration procedures have not been fair andregular or have reached a result which is repug-nant to the Act.CHAIRMAN FANNING, dissenting:For the reasons set forth in my dissent in CollyerInsulated Wire, A Gulf and Western Systems Co.,192 NLRB 837 (1971), 1 think the Board neithercan nor should require the issue of a violation ofSection 8(a)(5) of the Act to be determined by anarbitrator instead of the Board. Therefore, I woulddecide the case on its merits.The Administrative Law Judge incorrectly reported the citation toCollyer Insulated Wire. A Gulf and Western Systems Co., which is 192NLRB 837 (1971).254 NLRB No. 12DECISIONSTATEMENT OF THE CASETHOMAS A. RIcci, Administrative Law Judge: A hear-ing in this proceeding was held on January 29 and 30,1979, in Cleveland, Ohio, on complaint of the GeneralCounsel against the Standard Oil Company (Ohio),herein called the Respondent or the Company. The com-plaint issued on August 29, 1978, based upon chargesfiled during February 1978 by Oil, Chemical and AtomicWorkers International Union, and three of its locals.Two questions were presented at the hearing: () Is it anunfair labor practice for an employer unilaterally-i.e.,without bargaining with the Union-to offer its employ-ees a free comprehensive medical examination if theycare to accept it? (2) In the light of the grievance proce-dures providing for binding arbitration in the collective-bargaining agreements, of other contract provisions foremployer responsibility over personal health and hygienein the places of work, and of the accepted past practicesof the Company in unilaterally giving other diversifiedtypes of medical and physical examinations to employees,should this entire case be deferred to arbitration pursuantto the Board's established Collyer principle?' Briefs werefiled by all parties.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation, is engaged inthe retail and nonretail business of refining and sellinggasoline, oil, and oil-based products. This case involvesthree of its facilities located in the State of Ohio. In thecourse of its business the Respondent annually receivesgoods valued in excess of $50,000 at these locations fromout-of-state sources. I find that the Respondent is en-gaged in commerce within the meaning of the Act.1. THE LABOR ORGANIZATIONS INVOLVEDI find that the International Union, Oil, Chemical andAtomic Workers International Union, and each of itsthree locals, are labor organizations within the meaningof Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. The Significant FactsThe International Union, together with three of itslocals, represents employees of the Respondent at threeof its plants. In Lima, Ohio, an oil refinery, there isLocal 624, with two separate contracts, one coveringabout 400 production and maintenance workers, and onecovering about 12 clerical employees. In Toledo, Ohio,another refinery, there is Local 346, its contract coveringabout 415 production and maintenance employees. Andat Cleveland, an asphalt plant, there is Local 305, its con-' Collyer Insulated Wire. A Gulf and Western Systems Co., 192 NLRB871 (1971)32 THE STANDARD OIL COMPANY (OHIO)tract covering about 45 employees. The bargaining rela-tionship at all three of these locations goes back manyyears, and there have been a series of successive con-tracts at each of them. There were such contracts ineffect during 1977 and 1978.In August 1977 the Company decided it would offerto all employees at these three locations a completephysical examination to be made under supervision of aprivate medical firm. It was to be made available on astrictly voluntary basis, both to employees covered bythe four collective-bargaining agreements in question andto nonrepresented hourly paid personnel. The Companywas to pay for the examinations. At meetings with unionrepresentatives at each of the three locations the detailsof the plan, and how the employees would be informedand invited-including what question forms would haveto be filled for use by the medical examiners-wereshown and explained. At the two refineries-Lima andToledo-the union agents took the position that this wasa negotiable matter, and that the Respondent should notgo ahead without first discussing the subject with theUnion. At the asphalt plant, in Cleveland, the LocalUnion representatives did not express that view. But itdoes appear the International, apart from its Local offi-cials, also informed the Company it wanted to bargainon the subject first. It gave the "impetus," as the Re-spondent's brief concedes, to the general union reactionto the Company's medical examination plan. This meansthe Company did know, before the examinations weregiven anywhere, that in implementing the Company-sponsored program it was in fact refusing to bargainwith the recognized union representative at every loca-tion involved. It refused to bargain on the subject.The examinations were given, some in November 1977and some early in 1978. At the asphalt plant about 40percent accepted the offer and took it; about 35 percentof the Lima refinery employees also took the test. Therecord does not show how many accepted the plan atToledo, but a number did take it. Each employee wasgiven a complete copy of the overall medical report ofhis or her test. Every employee who requested it wasalso given a second copy for use by his personal physi-cian. And of course the Respondent kept copies of thereports for its own use if necessary.The tests were never offered again and there is no in-dication the Respondent intends to make the offer asecond time to any of these people.B. The ComplaintThe complaint has many paragraphs and many words;I do not clearly understand much of it. It often happensthat ambiguities in the General Counsel's complaint areclarified at the hearing by the testimony of his witnesses.After all, it is they who bring the charges and are thereal complainants; they should know without questionwhat it is the Respondent did wrong. As I read the com-plaint together with the testimony of the union officerswho told the story, I see one basic factual assertion orallegation, whatever it be called. And it is that when themanagers explained in full what they intended to do andhow, the Union said "stop," do not do it until you havefully discussed with us how you are going to do it andwhether you are going to do it. When the Company, an-swering that it would do no more than adhere preciselyto the procedure it had decided on, and went ahead andfulfilled it in its own way, it thereby violated Section8(a)(5) of the Act. Did it commit that unfair labor prac-tice? That is the question as I see it.Repeatedly the complaint specifies that managers "so-licited" the employees, gave "speeches at company meet-ings," had "individual conversations with employees"which were "initiated" by supervisors. This paraphrasingand reparaphrasing of the same thing over and overagain only befuddles the issue, brings echoes of Boardlaw in other areas, applicable to all sorts of unlawfulconduct by employers having nothing to do with thiscase.A principal reason why the Respondent gave thisphysical examination, and paid for it, was to complywith the requirements of other, recent Federal laws in-tended to protect the health of working people, and evenhold the employer, in certain situations, accountable forinadequate protection of its working complement. Every-body knows of the Occupational Safety and Health Actof 1970. To help prove-to other authorities should theday ever come-that it had at least made such protectivemedical examinations available-the Respondent askedthose employees who chose not to accept the offer tosign a paper saying they had been given the opportunitybut themselves elected not to accept. It did not demand,or in any way insist upon such waivers, but simply askedthe people to do that if they would oblige. Apparently,some of the employees did. Another very explicit allega-tion now appearing in the complaint is that the Respon-dent violated Section 8(a)(5) of the Act by refusing, de-spite the Union's request, "to return and or nullify" suchwaivers. Is the purpose of this charge so that the em-ployees will be in a position tomorrow to complain toother Federal agencies that the Respondent did some-thing wrong by not guarding their health properly? Doesthis mean the employees must be given an opportunity tochange their minds and now accept the offer? Is themedical examination now to be viewed as somethingcoming to the employees as a right, which the Companywrongly took away from them?The complaint can also be read as intended to allege aseparate unfair labor practice against the Company-aviolation of Section 8(a)(1) as distinguished from a viola-tion of Section 8(a)(5)-in this refusal to "return" or"nullify" the waivers some employees signed. Other thanadding verbiage to the pleadings and unduly protractingthe hearing, these cumulative allegations served no sub-stantive purpose in this proceeding. If every word out ofthe boss' mouth when he gives a coercive speech wereto be listed in a separate paragraph in the General Coun-sel's complaint, all that remains is still no more than acoercive speech. If giving this medical examination was a"benefit" to the employees which had to be negotiatedwith their union at the risk of violating Section 8(a)(5),that truth would not change merely by separately exam-ining each and every step in the process of giving thetests.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the Union understood exactly what it was thatthe Company planned to do, it posted a notice on all thebulletin boards throughout the several plants telling itsmembers the Union was "opposed" to the program. Thenotice also made clear that the employees should feelfree to accept the medical examination if they so desired,that it was a matter each man should decide for himself.The Union could hardly do otherwise. If this contempo-raneous conduct by the Union be viewed together withthe oblique words of the complaint, it becomes indirectadmission that there is very little merit in the essentialthrust of the complaint.But the defense, too, is ambiguously phrased. The Re-spondent says the Union waived any statutory right todiscuss this question, that the subject is not a bargainableissue matter anyway, that the contracts in effect conced-ed to management the right to give such physical test,etc. And, still according to the Company, the whole dis-pute should in any event be arbitrated under the Union'scontracts, with the General Counsel's case deferred forsuch purpose, as the cases say.C. Motion To Defer GrantedI think there is merit in the Respondent's motion todefer to arbitration, and shall therefore recommend dis-missal of the complaint on that basis. See Collyer, supra:William E. Arnold Co. v. Carpenters District Council ofJacksonville and Vicinity, 417 U.S. 12 (1974); Roy Robin-son, Inc. d/b/a Roy Robinson Chevrolet, 228 NLRB 828(1977).This is not a matter of a waiver, as the Respondentcontends, but rather a question of contract interpretation.If the Union waived its statutory right to bargain aboutthis precise kind of physical examination, the waivermust be in clear and unmistakable language. The TimkenRoller Bearing Company, 138 NLRB 15 (1962). But thereis no mention in the contracts of exactly this form ofmedical examination. By the same token, however, themere fact that this examination is not pinpointed in theagreements as a conceded management prerogative is notreason enough for disregarding the proof, if there beany, that the parties did intend to permit the Company togive such tests when appropriate. The intendment ofcontract language has had to be interpreted from timeimmemorial. Nor, moreover, does the fact, if such it be,that a test of this kind is a mandatory subject of collec-tive bargaining, suffice for bypassing the Collyer princi-ple. It has been said too often to require repetition thatthe fact that an act which "arguably, may contraveneboth the collective-bargaining agreement and our stat-ute" does not require that the Board proceed with itscase and ignore the parties' arrangement to settle theirdispute by arbitration.1. Each of the four applicable contracts provides forbinding arbitration of questions of this kind.From the contract of Local 395 at the Cleveland as-phalt plant:...the dispute may be submitted to arbitrationprovided the complaint or grievance is an allegedviolation of the provisions of this agreement or aninterpretation of it ...From the clerical employee unit contract:Arbitration-provided the grievance (definedabove) is an alleged violation of the provisions ofthis Agreement, or an interpretation of it. .From the Lima refinery contract:...either party may, within 30 days of receipt ofwritten decision Step 3 request that the matter bearbitrated, provided the complaint or grievance isan alleged violation of the provisions of this Agree-ment, or of an interpretation of it, or of a supple-ment to it.From the contract covering the Toledo refinery:Provided the grievance is an alleged violation of theprovisions of this Agreement, or an interpretation ofit ...2. There are provisions in the contracts involving thequestion of the health of individual employees as a con-dition directly related to their employment benefits in anumber of respects. By necessary implication this meansthe parties contractually agreed the Respondent wouldhave conceded right to ascertain the physical conditionof its workmen. And, of course, this also logically meansit had a right to have them looked at by the doctor.The explicit references in all of the contracts to an em-ployee's physical condition being a factor properly to beconsidered by management in assigning work and inmaking direct payments and giving fringe benefits, aretoo numerous to justify detailed recital here. A few ex-amples will suffice. Seniority, in the Toledo Refinerycontract, "shall not operate to place men in jobs forwhich they are by reason of ability and physical fitnessunqualified." That contract, for both production andmaintenance and clerical employees, also provides thatthe "Sick Pay Plan" is in part dependent upon a man'spossible "disability." There are like provisions in theLima contract. At Cleveland the contract provides-stillas only a further example-that job reassignment musttake into consideration the possibility that a man mightbe incapable of performing the regular work throughsickness or other causes.3. And, finally, as in all cases where the question iswhat did the parties mean when they signed this contractor that, you look for some light in what they did in prac-tice during the implementation of the contract as awhole. No question was voiced by the Union over theemployer's right, unilaterally, to subject the employeesto the following medical physical tests.Every employee who is hired is first subjected to acomplete physical examination.Every employee who goes on leave for sickness mustpass a medical examination before returning to work.What work he is given depends upon the doctor's report.Every employee who is on leave for any reason for aslong as 90 days must also pass a comprehensive physicalexamination.For many years, in the refineries, the Respondent gavealmost all of the employees what is called a tetraethyl-34 THE STANDARD OIL COMPANY (OHIO)lead test. "It was an examination conducted to determinewhether or not an employee had sufficient lead contentin the blood stream or the urine in order to be a hazardto his health." It was necessary to guard against infec-tion, and there was no question about the Companydoing it in its own way without bargaining about it.All employees working in the asphalt plant must,every 2 years, take a comprehensive test, to ascertainthat inhalation of fumes, etc., has not had any adverse ef-fects upon their organs. As one witness said, withoutcontradiction: "Everybody who conceivably had any ex-posure to asbestos" had to take it. It was not a matter oftesting a sick man, to learn what is wrong with him. Itwas a cautionary examination to be sure he is well, andnot in danger, exactly like the comprehensive examina-tion which gave rise to this proceeding.There is an audiometric test given to guard against im-pairment of hearing. The Company has been giving thistest to employees exposed to a dangerous level of soundsince 1971.There is what is called a respiratory examination,given periodically to employees who must wear breath-ing masks in the course of their work.Still another test was for employees exposed to radio-activity. It seemingly is no longer given. Still anotherwas for employees involved in sandblasting.With this the picture of how the parties read, andacted in the fulfillment of their overall written contracts,a very reasonable argument can be made that they didintend that the particular physical test offered by the Re-spondent in late 1977 was also encompassed within theiragreements. Indeed, were the Board itself to pass uponthe question in the first instance it could well decide theevidence sufficient to support a finding that even as writ-ten the contracts yield this particular prerogative to theemployer.The Union's argument, in its brief, analogizing thiscase to something like the old Christmas turkey, is notwell taken. Of course the test was a "benefit" in a verystrict sense, for we live in a day when anyone wouldwelcome having somebody else pay $125 to his doctorwhen he needs to be checked over. Here, however, thepurpose was not to make a gift, or to give additionalemoluments for work performance. It was, or at leastcan be so viewed, continuation of past practice in healthprocedures. Among the contract clauses indicating pastagreement by the Union that the Respondent could dowhat it did unilaterally, is the following provision in theLima Refinery contract: "In addition to the foregoing,the Company intends to continue its existing industrialhygiene program as administered by company person-nel."In the attempt to offset the persuasive force of all theforegoing as indicia that the Union had agreed to theCompany's right to look after the physical well-being ofits employees, the Union's witnesses spoke of their con-cern over "restrictions" upon the employees as basis foropposing these particular tests. One official said he toldthe Company that in the event of "restrictions" on anemployee, "could we possibly have these restrictionsworked out by a third party as called for by the con-tract, a third doctor, before they instituted them againstthe individual...." And the contracts do provide that ifan employee is physically disabled for any reason his jobassignment can be changed; he can be transferred to lessdangerous, or less difficult work, with, I suppose, some-times reduced pay. The trouble with this argument isthat it has nothing to do with this case. What an employ-er does with an employee found to have a physical infir-mity of any kind is one thing; how he learns, or keepshimself informed about the man's physical condition, isquite something else. Of course a union disputing the em-ployer's attempt to downgrade a man on the ground ofasserted incapacity, can call another doctor to assert thecontrary. But this is a right that stands completely apartfrom how the Company learns what it learns. What thisUnion witness was saying, with respect to this particularphysical examination, could as well be said about anymedical test, including every one detailed above that theCompany has long given. By direction of the Interna-tional Union, the locals, when demanding bargainingrights with respect to this test, listed the following as oneof the subjects to be negotiated-called a mandatory sub-ject of collective bargaining in the Union's later brief."The retention of rates of pay, benefits, etc. in the eventany employee's job classification is ultimately affected bythe information disclosed by the survey." Did this callupon management to explain-before the tests weregiven-at what level of high blood pressure a manwould be taken off a job, how many lung spots would beconsidered too many for the employee to work full-time,what kind of mobility impairment would disqualify aworkman from manual labor, etc.? It will be timeenough, when the Respondent, relying upon one of thesemedical reports, tries to discharge a man as physicallyunfit, for the Union to grieve over that issue, also as thecontract provides it may do.Meanwhile, it may, if it wishes, bring this question toarbitration via the same grievance procedure, as it agreedwith the Company it would do if questions of this kindever arose.ORDER2It is hereby recommended that the complaint be dis-missed; provided, however, that the Board shall retainjurisdiction of the proceeding for the purpose of enter-taining an appropriate and timely motion for further con-sideration upon a proper showing that either (a) the dis-pute has not, with reasonable promptness after issuanceof this Decision, been either resolved by amicable settle-ment in the grievance procedure or submitted promptlyto arbitration; or (b) the grievance or arbitration proce-dures have not been fair and regular, or have reached aresult that is repugnant to the Act.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the rul-ings, findings, conclusions, and recommended Order herein shall. as pro-vided in Sec. 102.48 of the Rules and Regulations. be adopted by theBoard and become its findings, conclusions, and Order. and all objectionsthereto shall he deemed waived for all purposes.35